DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tingting Liu on 2/18/21.
The application has been amended as follows: 
In the Specification:
In paragraph [0016] delete “Tetoron” and insert therein “polyester sold under the trademark Tetoron”.
In the Claims:
In claim 1, line 14 delete “with the protective layer” and insert therein - - at the protective layer - -.
In claim 10, line 2 delete “Tetoron” and insert therein - - polyester - -.   




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
“Tetoron®” evidences polyester is sold under the trademark Tetoron, i.e. polyester is the generic terminology for Tetoron.
Baccini et al. (U.S. Patent Application Publication 2013/0095578) discloses a method for the production of photovoltaic modules, comprising: providing an encapsulant layer (13), providing a substrate (15) comprising appropriate markers or fiducials from a buffer; taking the substrate with a robotic arm (75); subjecting the substrate to approach the encapsulant layer; positioning the appropriate marks or fiducials to align the substrate with the encapsulant layer; heating the encapsulant layer to at least partially melt the layer; and rolling the substrate and encapsulant layer by a roller of a rolling device so as to adhere the encapsulant layer to the substrate (Figures 1-3, 6, and 9 and Paragraphs 0042, 0056, 0061, 0069, and 0081).
	Kobayashi et al. (WO 2014/112624) discloses a method of transferring an adhesive for a dye-sensitized cell, comprising: providing a composite film, wherein the composite film includes a release layer (2b) and an adhesive layer (2a); providing a substrate (1); rolling the composite film by a roller (14) of a rolling device, so as to adhere the adhesive layer to the substrate; and removing the release layer (Figure 1 and Abstract and Pages 4 and 5 of the machine translation).
	Nishijima et al. (U.S. Patent Application Publication 2015/0299519) discloses a method of laminating an adhesive for a solar cell, comprising: providing a composite film (10A), wherein the composite film includes a release layer (2a), a release layer (2b), and an adhesive layer (1a) between the release layers, providing a substrate, removing the release layer (2a) from the composite film, adhering the adhesive layer to the substrate, and removing the release layer (2b) (Figure 1 and Paragraphs 0078, 0171, 0182, and 0218).

	The prior art of record alone or in combination fails to teach or suggest a method of laminating a film for a dye-sensitized cell as claimed including at least the steps of providing a composite film, wherein the composite film includes a release layer, a protective layer, and a hot glue layer between the release layer and the protective layer, wherein the protective layer is adhered to the hot glue layer by an adhesion agent, a plurality of first targets are at least disposed on an outer surface of the protective layer opposite to an inner surface of the protective layer where the hot glue layer is disposed, and a thermal degradation temperature of the adhesion agent is smaller than a softening temperature of the hot glue layer and absorbing the composite film on a rolling device at the protective layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746